Case 1:21-cv-00933-TWP-DML Document 1 Filed 04/16/21 Page 1 of 3 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

ANGELA WOLGAMOTT, PERSONAL                 )
REPRESENTATIVE FOR THE ESTATE              )
OF KEVIN RAY BROWNING,                     )
DECEASED,                                  )
                                           )
                   Plaintiff,              ) Case No. 1:21-cv-00933
                                           )
      v.                                   )
                                           )
CONTINENTAL EXPRESS, INC. and              )
ERIC MILLS,                                )
                                           )
                   Defendants.             )

                                NOTICE OF REMOVAL

      Defendants Continental Express, Inc. and Eric Mills, by counsel and

pursuant to 28 U.S.C. §1332 hereby file their Notice of Removal of the captioned

matter to the United States District Court for the Southern District of Indiana,

Indianapolis Division, from the Marion Superior Court 5, Indianapolis, Indiana,

and, respectfully state as follows:

      1.    Continental Express, Inc. and Eric Mills are defendants in a

personal injury action now pending in the Marion Superior Court 5 under Cause

No. 49D05-2103-CT-009797.

      2.    Plaintiff filed her Complaint in the Marion Superior Court 5 on

March 22, 2021.

      3.    Defendant, Continental Express, Inc., was served with a copy of the

Summons and Complaint on or about April 1, 2021 via certified mail.
Case 1:21-cv-00933-TWP-DML Document 1 Filed 04/16/21 Page 2 of 3 PageID #: 2




      4.      Defendant, Eric Mills, has not yet been served with a copy of the

Summons and Complaint.

      5.      Plaintiff’s Complaint is subject to removal on the grounds of diversity

jurisdiction pursuant to 28 U.S.C. §1332.

      6.      Plaintiff Angela Wolgamott is the Executor of the Estate of Kevin Ray

Browning. Kevin Ray Browning was a citizen of Indianapolis, Indiana at the time

of his death. As such, Plaintiff is a citizen of Indiana pursuant to 28 U.S.C. §

1332(c)(2).

      7.      Defendant Continental Express, Inc. is an active Ohio corporation

with its principal place of business in the State of Ohio.

      8.      Eric Mills is a citizen of the State of Ohio.

      9.      The controversy in this cause of action is entirely between citizens

of different states.

      10.     The amount in controversy exclusive of interest and costs is greater

than $75,000, the jurisdictional threshold required by 28 U.S.C. §1332(a).

      11.     Attached hereto as Exhibit A is a copy of the complete state court

record including the current state court docket, Plaintiff’s Complaint and

Demand for Jury Trial, Appearance for Plaintiff, Summons to Defendant

Continental Express, Inc., Summons to Eric B. Mills, Appearance of Attorneys

for Defendants, Defendants Motion for Enlargement of Time, and Order on

Defendants’ Motion for Enlargement of Time. These documents constitute all of

the pleadings and process on file with the Marion Superior Court 5, as of the




                                           2
Case 1:21-cv-00933-TWP-DML Document 1 Filed 04/16/21 Page 3 of 3 PageID #: 3




date of this filing of this Notice of Removal. A separate copy of the Complaint

has also been attached as Exhibit B pursuant to Local Rule 81-2(c).

      12.   Upon receiving a file-marked copy of this Notice of Removal,

Defendants will serve the same upon Plaintiff and also file a copy with the Clerk

of the Marion Superior Court 5.

                                       Respectfully submitted,

                                       WHITTEN LAW OFFICE


                                        s/Christopher R. Whitten
                                        Christopher R. Whitten/#20429-49
                                        James L. Culp/26326-49
                                        Counsel for Defendants


                          CERTIFICATE OF SERVICE

      I hereby certify that on April 16, 2021, a copy of the foregoing was filed

electronically. Parties may access this filing through the Court’s system.

      Carolyn C. Ely, Esq.
      ISAACS & ISSACS, P.S.C.
      1601 Business Center Court
      Louisville, KY 40299-2370
      Counsel for Plaintiff


                                     s/Christopher R. Whitten
                                     Christopher R. Whitten
                                     James L. Culp




WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317/362-0225
FX: 317/362-0151
                                       3
